Case 4:19-cv-00149-JED-FHM Document 2 Filed in USDC ND/OK on 03/19/19 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1) STATE FARM MUTUAL                       )
  AUTOMOBILE INSURANCE COMPANY,               )
  a foreign insurance company,                )
                                              )
                       Plaintiff,             )
                                              )                   Case No. 19-cv-149-JED-FHM
  v.                                          )
                                              )
  (1) CLAYTON H. HICKS, an individual,        )
  (2) RICHARD J. LETOURNEAU, an               )
  individual,                                 )
  (3) ROBERT H. LADD, an individual,          )
  (4) TRANAM SYSTEMS INTERNATIONAL, )
        INC., a domestic corporation, and     )
  (5) CITY OF TULSA, a municipal corporation, )
                                              )
                       Defendants.            )



                        COMPLAINT FOR DECLARATORY JUDGMENT

          COMES NOW the Plaintiff, State Farm Mutual Automobile Insurance Company (“State

  Farm”), and for its cause of action against the Defendants, alleges and states as follows:

                                                     I.

                                            JURISDICTION

          1.      Plaintiff is an insurance company organized under the laws of the State of Illinois

  authorized to do business in the State of Oklahoma. Its principal place of business is in the State of

  Illinois, therefore it is deemed to be an Illinois citizen for purposes of diversity.

          2.      Defendant Clayton Hicks (“Hicks”) is an individual residing in Tulsa County, State

  of Oklahoma.

          3.      Defendant Richard J. Letourneau (“Letourneau”) is an individual residing at the Clara
Case 4:19-cv-00149-JED-FHM Document 2 Filed in USDC ND/OK on 03/19/19 Page 2 of 9




  Waters Community Corrections Center in Oklahoma County, State of Oklahoma.

         4.      Defendant Robert Ladd (“Ladd”) is an individual residing in Tulsa County, State of

  Oklahoma.

         5.      Defendant TranAm Systems International, Inc., (“TranAm”) is an Oklahoma

  corporation with its principal place of business in Tulsa, Oklahoma.

         6.      Defendant City of Tulsa is a municipal corporation.

         7.      Jurisdiction is based on diversity of citizenship and the amount in controversy

  exceeds $75,000.00, exclusive of interest and costs. The requirements of Title 28 U.S.C. § 1332

  are, therefore, met.

         8.      This action is for declaratory relief and is brought pursuant to the Declaratory

  Judgment Act, Title 28 U.S.C. § 2201, et seq.

                                                    II.

                               FACTS COMMON TO ALL ISSUES

                                        A. BACKGROUND

         9.      Hicks is an officer with the Tulsa Police Department.

         10.     On November 17, 2016, Hicks was on-duty as a police officer when he was involved

  in a pursuit of a vehicle driven by Letourneau.

         11.     During the pursuit Letourneau intentionally backed the vehicle he was driving, a 2001

  Dodge Dakota, into the vehicle driven by Hicks, resulting in property damage and alleged personal

  injury to Hicks.

         12.     The vehicle driven by Letourneau was owned by Ladd and/or TranAm.




                                                    2
Case 4:19-cv-00149-JED-FHM Document 2 Filed in USDC ND/OK on 03/19/19 Page 3 of 9




                                    B. UNDERLYING LAWSUIT

         13.       On October 6, 2017, Hicks filed a lawsuit against Letourneau, Ladd and TranAm in

  Tulsa County District Court, Case No. CJ-2017-3981. (See Petition attached as Exhibit 1.)

         14.       Hicks’ Petition alleges negligence and negligence per se against Letourneau,

  negligent entrustment against TranAm and Ladd, and vicarious liability under the doctrine of

  respondeat superior against TranAm and Ladd. (See Petition attached as Exhibit 1.)

         15.       Hicks’s Petition states that he seeks damages for, inter alia, alleged personal injury

  and damage to personal property, in an amount which exceeds $75,000.00. (See Petition attached

  as Exhibit 1.)

         16.       The City of Tulsa, as Hicks’ employer at the time of the incident, has filed a Motion

  to Intervene in the underlying lawsuit pursuant to its right to recover amounts paid to or on behalf

  of Hicks pursuant to his workers’ compensation claim arising from the incident.

                                 C. STATE FARM’S AUTO POLICY

         17.       State Farm issued a policy of automobile insurance which insured the vehicle driven

  by Letourneau at the time of the incident at issue, to-wit: Policy Number 020995336F (the “Policy”).

  (See Certified Policy Record, Policy and Declarations attached as Exhibit 2.)

         18.       The Policy provides, in pertinent part:

         DEFINITIONS

         Bodily Injury means bodily injury to a person and sickness,

         disease, or death that results from it.

                                            *        *        *

         Person means a human being.

                                            *        *        *


                                                     3
Case 4:19-cv-00149-JED-FHM Document 2 Filed in USDC ND/OK on 03/19/19 Page 4 of 9




        Your Car means the vehicle shown under YOUR CAR on the

        Declarations Page.

                                  *         *       *

        LIABILITY COVERAGE

        Additional Definition

        Insured means:

        1.    you and resident relatives for:

              a.    the ownership, maintenance, or use of:

                    (1)   your car;

                                  *         *       *

        3.    any other person for his or her use of:

              a.   your car;

                                  *         *       *

              Such vehicle must be used within the scope of your

              consent.

        4.    Insured     means       any       other   person   or organization

              vicariously liable for the use of a vehicle by an insured

              as defined in items 1., 2., or 3. above, but only for

              such vicarious liability. This provision applies only if

              the vehicle is:

              a.    neither    owned        by,     nor   hired by, that other

                    person or organization; and

              b.    neither available for, nor being used for, carrying

                    persons for a charge.


                                            4
Case 4:19-cv-00149-JED-FHM Document 2 Filed in USDC ND/OK on 03/19/19 Page 5 of 9




                                           *        *         *

         Insuring Agreement

         1.       We will pay damages an insured becomes legally liable to

                  pay because of:

                  a.    bodily injury to others; and

                  b.    damage to property

                  caused by an accident that involves a vehicle for which

                  that insured is provided Liability Coverage by this

                  policy.

                                           *        *         *

         Exclusions

         THERE IS NO COVERAGE FOR AN INSURED:

         1.       WHO INTENTIONALLY CAUSES BODILY INJURY OR DAMAGE TO

                  PROPERTY;... .

         19.      Pursuant to Oklahoma law in effect at the time of the incident at issue, an insurer is

  not obligated to defend an action against its insured where the insurer would not be liable under its

  policy for any recovery in such suit. See Torres v. Sentry Insurance, 1976 OK 195, ¶9, 558 P.2d

  400, 401-402.

         20.      Because Letourneau’s act of intentionally backing the vehicle which he was driving

  into the vehicle driven by Hicks does not constitute an “accident,” under Oklahoma law, there is no

  coverage for any insured under the Policy for any insured.

         21.      Assuming, arguendo, that Letourneau’s act of backing the vehicle which he was

  driving into the vehicle driven by Hicks could constitute an “accident,” the intentional loss exclusion

  should apply to exclude coverage as to any insured where an insured intentionally causes bodily

                                                    5
Case 4:19-cv-00149-JED-FHM Document 2 Filed in USDC ND/OK on 03/19/19 Page 6 of 9




  injury or damage to property.

         22.     Assuming, arguendo, that Letourneau’s act of backing the vehicle which he was

  driving into the vehicle driven by Hicks could constitute an “accident,” and assuming that the

  intentional loss exclusion does not exclude coverage, Oklahoma follows the rule that where the

  named insured gives permission to another to use the insured vehicle, Oklahoma’s Compulsory

  Insurance Law requires that liability insurance continue to cover the insured vehicle even though the

  permittee exceeds the scope of consent. However, the liability insurance coverage should be limited

  to the statutorily mandated minimum amount of liability coverage in Oklahoma which at the time

  of the incident was $25,000.00 per person and $50,000.00 per accident.

         23.     Because Ladd and Letourneau were not in a master-servant relationship at the time

  of the incident, Ladd may not be held vicariously liable for Letourneau’s act under the doctrine of

  respondeat superior.

         24.     The Policy does not provide Ladd coverage for Hicks’ negligent entrustment claim

  because it is a direct negligence claim, rather than a claim seeking to impose vicarious liability.

         25.     TranAm is not a named insured under the Policy.

         26.     Under the Policy, an insured may mean any other person or organization vicariously

  liable for the use of a vehicle by an insured, but only for such vicarious liability. This provision

  applies within the Policy only if the vehicle is neither owned by, nor hired by, that other person or

  organization. TranAm owned the vehicle driven by Letourneau and therefore cannot be an insured

  pursuant to the foregoing definition of insured.

         27.     Assuming TranAm could be construed as an insured under the Policy, Letourneau was

  not acting within the scope of employment at the time of the incident, therefore TranAm cannot be

  held vicariously liable for his actions.

                                                     6
Case 4:19-cv-00149-JED-FHM Document 2 Filed in USDC ND/OK on 03/19/19 Page 7 of 9




         28.     Because the Policy does not provide coverage to any insured, neither Hicks nor the

  City of Tulsa has a right of recovery directly or indirectly against State Farm pursuant to the Policy.

         29.     Because there is no coverage or right of recovery against the Policy in favor of any

  Defendant herein, State Farm has no duty to defend Letourneau, Ladd or TranAm in the underlying

  lawsuit.

         Premises considered, Plaintiff State Farm Mutual Automobile Insurance Company prays for

  an Order declaring the rights and obligations of the parties as follows:

  A.     There is no coverage or right of recovery under the Policy for any Defendant herein on any

  claim alleged in the underlying lawsuit;

  B.     Plaintiff State Farm has no duty to defend Letourneau, Ladd or TranAm in the underlying

  lawsuit; and

  C.     State Farm is entitled to any further and additional relief which this Court deems just and

  proper and which is authorized pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.

  or other Oklahoma law.

                                                     Respectfully submitted,


                                                     s/ Stephen M. Coates
                                                     Stephen M. Coates, OBA No. 16823
                                                     WILSON, CAIN & ACQUAVIVA
                                                     1717 South Boulder, Suite 200
                                                     Tulsa, OK 74119-4833
                                                     Telephone: (918) 583-4777
                                                     Facsimile: (918) 583-0774
                                                     Attorneys for Plaintiff State Farm




                                                    7
Case 4:19-cv-00149-JED-FHM Document 2 Filed in USDC ND/OK on 03/19/19 Page 8 of 9




                                   CERTIFICATE OF SERVICE

           I hereby certify that on March 19, 2019, I electronically transmitted the foregoing document
  to the Clerk of the Court using the ECF System for filing and transmittal of a Notice of Electronic
  filing to the following ECF registrant(s) (names only are sufficient):

         Clayton H. Hicks
         c/o Ms. Alisa G. Hopkins, Esq.

         I hereby certify that I served the same document by United States Postal Service to:

                 City of Tulsa
                 c/o City Clerk
                 175 E. 2nd Street, Suite 260
                 Tulsa, OK 74103

                 Tranam Systems International Inc.,
                 c/o Robert Ladd, Service Agent
                 6131 E. 32nd Place
                 Tulsa, OK 74135

                 Richard J. Letourneau
                 c/o Randy Matthews Facility Director
                 Clara Waters Community Correctional Center
                 9901 N. I-35 Service Road
                 Oklahoma City, OK 73131-5228

                 Robert Ladd
                 6131 E. 32nd Place
                 Tulsa, OK 74135

                                                        s/ Stephen M. Coates




                                                   8
Case 4:19-cv-00149-JED-FHM Document 2 Filed in USDC ND/OK on 03/19/19 Page 9 of 9




                                        9
